     Case 4:16-cr-00234 Document 233 Filed on 09/06/21 in TXSD Page 1 of 24




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

UNITED STATES OF AMERICA,   §
                            §                       Criminal No. 16-CR-234
      v.                    §
                            §                       VANESSA D. GILMORE
GWENDOLYN ARNETTA GIBBS,    §                       Judge
  a.k.a GWENDOLYNN ARNETTA, §
         GIBBS;             §                       Byron Thomas
CHARLES JOSEPH GUIDRY; and  §                       Case Manager
JUSTINA OBUMNADOR UZOWULU, §
                Defendants. §
                            §                       JURY TRIAL
                            §                       Proceeding

               EXHIBIT LIST OF THE UNITED STATES OF AMERICA

                                                  Of Ob                    Date
 No.                   Description                          Date Adm
                                                  fr.   j.                N/Adm
       01- Summary Charts as to Counts 1, Conspiracy to Commit Health Care Fraud,
                        and Counts 2, 3, 4, and 5 Healthcare Fraud
        Daybreak Rehabilitation Center
        (“Daybreak”) Outpatient Medicare Claims
 1
        Totals by Beneficiary, January 2007 to
        April 2016

        Count 2 – Daybreak Medicare Claims for C.
 2      Zenon, September 16, 2013–September 30,
        2013

        Count 3 – Daybreak Medicare Claims for J.
 3      Zenon, September 16, 2013–September 30,
        2013

        Count 4 – Daybreak Medicare Claims for C.
 4
        Zenon, October 1, 2015–October 30, 2015

        Count 5 – Daybreak Medicare Claims for J.
 5
        Zenon, October 1, 2015–October 30, 2015
                100 – Medicare Enrollment Documents and Claims Data
        Medicare Outpatient Claims Data for
 100    Daybreak Rehabilitation Center
        (“Daybreak”) (on CD)

                                              1
  Case 4:16-cr-00234 Document 233 Filed on 09/06/21 in TXSD Page 2 of 24




      Medicare Part B Claims Data for Gibbs
101
      Care Home (on CD)

      Medicare Part B Claims Data for Procare
102   Community Resources, Inc. (“Procare”) (on
      CD)

      Medicare Claims Data for C. Zenon – Home
103   Health, Inpatient, Outpatient, DME, and
      Part B Claims (on CD)

      Medicare Claims Data for J. Zenon – Home
104   Health, Inpatient, Outpatient, and Part B
      Claims (on CD)

      Medicare Claims Data for C. Zenon, 2016–
105
      2019 (on CD)

      Medicare Claims Data for J. Zenon, 2016–
106
      2019 (on CD)

      Medicare Provider Enrollment Applications
      for Daybreak (DOJ_DAYBREAK-
      00004383– DOJ_DAYBREAK-00004385;
      DOJ_DAYBREAK-00004363–
107   DOJ_DAYBREAK-00004382;
      DOJ_DAYBREAK-00004345–
      DOJ_DAYBREAK-00004360;
      DOJ_DAYBREAK-00004310–
      DOJ_DAYBREAK-00004338)

      Electronic Funds Transfer (“EFT”)
      Authorization Agreement for Daybreak –
108
      Account x9265 (DOJ-DAYBREAK-
      0004293–DOJ-DAYBREAK-0004294)

      EFT Authorization Agreement for Daybreak
109   – Account x0457 (DOJ-DAYBREAK-
      0004282–DOJ-DAYBREAK-0004283)

      Electronic Data Interchange (“EDI”) for
110
      Daybreak (No Bates)

      Medicare Provider Enrollment Applications
111   for Gibbs Care Home (DOJ_DAYBREAK-
      0004409–DOJ_DAYBREAK-0004458;


                                            2
  Case 4:16-cr-00234 Document 233 Filed on 09/06/21 in TXSD Page 3 of 24




      DOJ_DAYBREAK-0004487–
      DOJ_DAYBREAK-0004523)

      EFT Authorization Agreement for Gibbs
      Care Home – Account x4821
      (DOJ_DAYBREAK-0004552–
112
      DOJ_DAYBREAK-0004553,
      DOJ_DAYBREAK-0004566–
      DOJ_DAYBREAK-0004570)

      EFT Authorization Agreement for Gibbs
      Care Home – Account x4634
113
      (DOJ_DAYBREAK-0004554–
      DOJ_DAYBREAK-0004555)

      EDI for Gibbs Care Home
114   (DOJ_DAYBREAK-0004542–
      DOJ_DAYBREAK-0004548)

      Medicare Provider Enrollment Application
      for Procare (DOJ_DAYBREAK-0004586–
115   DOJ_DAYBREAK-0004634,
      DOJ_DAYBREAK-0004663–
      DOJ_DAYBREAK-0004672)

      EFT Authorization Agreement for Procare –
116   Account x4010 (DOJ_DAYBREAK-
      0004694–DOJ_DAYBREAK-0004696)
                 Medicaid Enrollment Documents and Claims Data
      Medicaid Claims Data for Daybreak (on
117
      CD)

      Medicaid Claims Data for Gibbs Care
118
      Home (on CD)

119   Medicaid Claims Data for Procare (on CD)

      Medicaid Provider Agreement for Daybreak
120   (DOJ_DAYBREAK-0000262–
      DOJ_DAYBREAK-0000287)

      EFT Authorization Agreements for
      Daybreak – Accounts x0457, x9265
121
      (DOJ_DAYBREAK-0000300,
      DOJ_DAYBREAK-0000292)


                                            3
  Case 4:16-cr-00234 Document 233 Filed on 09/06/21 in TXSD Page 4 of 24




      Medicaid Provider Agreement for Gibbs
122   Care Home (DOJ_DAYBREAK-
      00000323–DOJ_DAYBREAK-00000372)

      EFT Authorization Agreement for Gibbs
123   Care Home – Account x4634
      (DOJ_DAYBREAK-0000451)

      Medicaid Provider Agreement and EFT
      Authorication Agreement – Account x4010
124
      for Procare (DOJ_DAYBREAK-0000488–
      DOJ_DAYBREAK-0000567)

      Medicaid Provider Agreement for Remedi
      Plus, Inc. (“Remedi”) (DOJ_DAYBREAK-
125   0000794–DOJ_DAYBREAK0000841,
      DOJ_DAYBREAK-0000898,
      DOJ_DAYBREAK-0000901)

      EFT Authorization Agreement for Remedi –
126   Account x5480 (DOJ_DAYBREAK-
      0000883)

      Medicaid Provider Agreement for
      Visionaire Plus, Inc. (“Visionaire”)
127   (DOJ_DAYBREAK-0000906–
      DOJ_DAYBREAK-0000925,
      DOJ_DAYBREAK-0001058)

      EFT Authorization Agreements for
      Visionaire – Account x8988, Account
128
      x2104 (DOJ_DAYBREAK-0000926,
      DOJ_DAYBREAK-0001055)
  200 – Local Coverage Determinations (“LCDs”) and Texas Administrative Code
      TrailBlazer LCD for Partial Hospitalization
200   Programs (PHPs) – August 17, 1998
      through June 13, 2008

      TrailBlazer LCD for PHPs – March 1, 2008
201
      through October 28, 2012

      TrailBlazer LCD for PHPs – October 28,
202
      2012 though 2016

203   Texas Administrative Code Rule, Title 22
      Examing Boards, Part 34 Texas State Board

                                             4
  Case 4:16-cr-00234 Document 233 Filed on 09/06/21 in TXSD Page 5 of 24




      of Social Worker Examiners, Rule §781.102
      Definitions, Repealed February 20, 2008

      Texas Administrative Code Rule, Title 22
      Examing Boards, Part 34 Texas State Board
204
      of Social Worker Examiners, Rule §781.102
      Definitions, Repealed January 27, 2011

      Texas Administrative Code Rule, Title 22
      Examing Boards, Part 34 Texas State Board
205
      of Social Worker Examiners, Rule §781.102
      Definitions, Current
                   300 – Social Security Administration Documents
      Social Security Beneficiary List –
      Gwendolyn Guidry (DOJ_DAYBREAK-
      0055141)
300
      Social Security Beneficiary List – Charles
      Guidry (DOJ_DAYBREAK-0055142)
301
      Social Security Current and Terminated
      Beneficiary Lists – Divine Heritage
      Assisted Living Inc. (DOJ_DAYBREAK-
      0055143)
302
      Representative Payee Applications for C.
      Zenon (DOJ_DAYBREAK-0009731-
      DOJ_DAYBREAK-0009739,
      DOJ_DAYBREAK-0009705-
      DOJ_DAYBREAK-0009713,
      DOJ_DAYBREAK-0009723-
      DOJ_DAYBREAK-0009730)
303
      Representative Payee Selection Letters for
      C. Zenon (DOJ_DAYBREAK-0009815-
      DOJ_DAYBREAK-0009816,
      DOJ_DAYBREAK-0009817-
      DOJ_DAYBREAK-0009818,
      DOJ_DAYBREAK-0009819-
      DOJ_DAYBREAK-0009820)
304
      Representative Payee Applications for J.
      Zenon (DOJ_DAYBREAK-0055194-
      DOJ_DAYBREAK-0055195,
      DOJ_DAYBREAK-0055197-
      DOJ_DAYBREAK-0055198)
305

                                             5
  Case 4:16-cr-00234 Document 233 Filed on 09/06/21 in TXSD Page 6 of 24




      Representative Payee Selection Letters for
      J. Zenon (DOJ_DAYBREAK-0055318-
      DOJ_DAYBREAK-0055319,
      DOJ_DAYBREAK-0055326-
      DOJ_DAYBREAK-0055327,
      DOJ_DAYBREAK-0055341-
      DOJ_DAYBREAK-0055342)
306
      Representative Payee App for C. Zenon and
      J. Zenon–June 4, 2009 (DOJ_DAYBREAK-
      0055263–DOJ_DAYBREAK-0055268)
307
              400-Harris County and Texas Secretary of State Records
      Assumed Name Records Daybreak
400   (DOJ_DAYBREAK-0058590–
      DOJ_DAYBREAK-0058593)

      Assumed Name Records Gibbs Care Home
401   (DOJ_DAYBREAK-0058579–
      DOJ_DAYBREAK-0058580)

      Assumed Name Records Daybreak Home
402   Health Nursing (DOJ_DAYBREAK-
      0058586–DOJ_DAYBREAK-00058589)

      Assumed Name Record Outreach Day Hab
403
      (DOJ_DAYBREAK-0058581)

      Assumed Name Record Better-Life Assisted
404   Living (DOJ_DAYBREAK-0058582-
      DOJ_DAYBREAK-0058583)

      Texas Secretary of State Records Daybreak
405   (DOJ_DAYBREAK-0050850 -
      DOJ_DAYBREAK-0050885)

      Texas Secretary of State Records Divine
406   Heritage (DOJ_DAYBREAK-0050768 -
      DOJ_DAYBREAK-0050778)

      Texas Secretary of State Records Everyday
407   Health Management (DOJ_DAYBREAK-
      0050779 - DOJ_DAYBREAK-0050786)




                                             6
  Case 4:16-cr-00234 Document 233 Filed on 09/06/21 in TXSD Page 7 of 24




      Texas Secretary of State Records Gibbs
408   Care Home (DOJ_DAYBREAK-0050886 -
      DOJ_DAYBREAK-0050913

      Texas Secretary of State Records Infinity
409   EMS (DOJ_DAYBREAK-0050787 -
      DOJ_DAYBREAK-0050820)

      Texas Secretary of State Records ProCare
      Community Resources, Inc.
410
      (DOJ_DAYBREAK-0050914 -
      DOJ_DAYBREAK-0050921)

      Texas Secretary of State Records Remedi
411   Plus (DOJ_DAYBREAK-0050821 -
      DOJ_DAYBREAK-0050830)

      Texas Secretary of State Records Visionaire
412   Plus (DOJ_DAYBREAK-0050831 -
      DOJ_DAYBREAK-0050849)
                   500-Search Evidence from West Orem Location
      Adom, A. Patient Records 2009 (Day SW
      Box 25 Rm A)
500
      Daniels, D. Patient Records 2008 (Day SW
      Box 6 Rm A 00776-0778)
501
      Robinson, S. Patient Records 2009, 2010
      (Day SW Box 14 Rm A, Day SW Box 12
502   Rm A)

      Simmons, I. Patient Documents (DaySW
      Box 5 Rm G; Day SW Box 13 Rm A-0520-
      0521, Day SW Rm A Box 14)
503
      Wesley, R. Patient Documents 2013, 2014,
      2016 (Day SW Box 24 Rm A- 0061-0071,
      Day SW Box 13 Rm A- 0518-519)
504
      Zenon, C. Patient Documents, April 2015
      through July 2015 (Day SW Bx 10 Rm A
      50-71)
505
      Zenon, C. Patient Documents, August 2015
      through January 2016 (Day SW Box 10 Rm
      A 001-016)
506
                                             7
  Case 4:16-cr-00234 Document 233 Filed on 09/06/21 in TXSD Page 8 of 24




      Zenon, C. Patient Documents February
      2016 (Day SW Box 5 Rm G 0083-0138)
507
      Zenon, J. Patient Documents, February
      2008-October 2008 (Day SW Box 14 1390-
      1492)
508
      Zenon, J. Patient Documents, April 2015
      through July 2015 (Day SW Bx 10 Rm A
      125-172)
509
      Zenon, J. Patient Documents, August 2015
      through January 2016 (Day SW Bx 10 Rm
      A 173-181)
510
      Treatment Plans for E. Cooper, C. Bruhl, L.
      Williams, 2015 (DaySW Box 26 Rm A 255-
      258, 077-079, Day SW Box 13 Rm A 0821-
      0822)
511
      Daybreak Rehabilitation Center
      Organization Chart (Day SW Box 33 422)
512
      Compilation Daybreak Rehabilitation
      Center CMHS Initial Screening Forms
      2014, 2015, 2016 (Day SW Box 4 Rm G,
      Day SW Box 10 Rm A, Day SW Box 13
      Rm A, Day SW Box 8 Rm A- 1438-1440,
      Day SW Box 25 Rm A-0261-0262, 0354-
      0355)
513
      Memo To: Daybreak Staff, From: Gwen
      Gibbs, Adminstrator, Regarding Medicare
      Survey August 20, 2009 (Day SW Rm A
      Box 14 1745, 1746)
514
      Correspondence between CMS and
      Daybreak Rehabilitation Center, March 28,
      2011, December 22, 2010 (Day SW Box 14
      Rm A 1735-1744)
515
      Records related to Daybreak’s Response to
      Texas Attorney General’s Office Medicaid
      Fraud Control Unit Demand for Records
      (Day SW Box 13 1010-1100, Box 14 1845-
      1797)
516

                                            8
  Case 4:16-cr-00234 Document 233 Filed on 09/06/21 in TXSD Page 9 of 24




      Daybreak CMHC Special Advisory
      Committee II Meeting Minutes 2015 (Day
517   SW Box 7 Rm G- 203-212)

      IOP Billing Records 2012 (Day SW Box 15,
      314-380)
518
      Compliation of Group Sign-In Sheets 2012-
      2015 (Day SW Box 33- 524-526, Box 29
      Rm A- 0154-0164, 0211, Box 12 Rm A-
      1319)
519
      “QA Monitoring” from 2012 (Day SW Box
      13 Rm A 1537-1538)
520
      Handwritten Faxed Messages to Linda
      Gordon (Day SW Box 33- 480-483, 715,
      807-809, 812-813, 816, 872-874)
521
      Daybreak Home Health Nursing Services
      Medicaid Provider Agreement (DaySW Box
      20 Rm A 0063-0070)
522
      Daybreak Home Health Nursing Services
      Plans of Care and ICAP Assessments
      (DaySW Box 19 RmA- 0144-0145, 0229-
523   0452)

      Daybreak Home Health Nursing Services
      Lease Agreement between Coffy Zenon and
      Gwen Gibbs, June 2015 (DaySW Box 19
      Rm A-0159–0160)
524
      Daybreak Center Contract for Psychological
      Services – October 16, 2015 (DaySW Box
      19 Rm A- 0026-0036)
525
      Psychological Consultant Invoice,
      November 1, 2015 (DaySW Box 19 Rm A-
      0023-0024)
526
      ICAP for C. Zenon – October 28, 2012,
      December 15, 2008 (Day SW Bx 27 RmA
      0474-0476, 0017-0030)
527
      ICAP for C. Zenon – October 16, 2015
      (DaySW Box 19 Rm A-0341-0356)
528
                                             9
 Case 4:16-cr-00234 Document 233 Filed on 09/06/21 in TXSD Page 10 of 24




      ICAP for J. Zenon – October 28, 2012
      (DaySW Bx 23 RmA 0850-0871)
529
      ICAP for R. Wesley – October 28, 2012
      (DaySW Box 27 512-530)
530
      ICAP for R. Wesley – October 16, 2015
      (Day SW Box 288-307)
531
      Daybreak Home Health Nursing Services
      Memos to Dr. Mann Re: Quarterly Advisory
      Committee Meetings 2012, 2013 (DaySW
      Box 31 Rm A 1698, 1701, 1687)
532
                       600-Search Evidence from Storage Unit
      Clay, E. Patient Documents—2012 (DB
600   Storage Bx 34-00002 - 00021)

      Cross, S. Patient Documents– 2008, 2009,
601   2010 (DB Storage Bx 12) – 3 files by PDF

      Gass, B. Patient Documents– August 2007,
      April 2008 (DB Storage Box 50-1495-1508;
      DB Storage Box 50- 1523-1710)
602
      Loftin, S. Patient Documents – March 2008
      (DB Storage Box 45- 281-293)
603
      Martin, E. H. Individual Therapy Note (DB
      Storage Bx 20- 1561)
604
      Powell, A. Patient Documents– 2009–2010
      (DB Storage Bx 110- 1945-2035, DB
      Storage Bx 71- 1228-1319, and DB Storage
605   Bx 88- 748-753)

      Richardson, L. Patient Documents 2008
      (DB Storage Box 45- 412-425)
606
      Weldon, M. Patient Documents (DB
      Storage Box 42- 1848, 1877-1881, 1896,
      1899-1900)
607
      Willbanks, W. Patient Document (DB
      Storage Box 42- 1793)
608



                                             10
 Case 4:16-cr-00234 Document 233 Filed on 09/06/21 in TXSD Page 11 of 24




      Zenon, C. Patient Documents August 2008
      through November 2008 (DB Storage Bx
609   110 161-274)

      Zenon, C. Patient Documents, July 2009–
      January 2010 (DB Storage Bx 110- 751-
610   813)

      Zenon, J. and Wesley, R., Initial Psychiatric
      Evaluation, October 2012 (DB Storage Bx 7
      – 1311-1313, 1324-1326)
611
      White, R. Patient Documents February 2009
      (DB Storage Bx 76- 269-318)
612
      Hall, P. Patient Documents 2008 (DB
      Storage Bx 81- 19-218, DB Storage Bx 11-
      219-227; DB Storage Bx 25- 10)
613
      Patricia Hall Daily Time Sheet “Sample”
614   (DB Storage Bx 85- 1194)
      Daybreak Q&A Control Sheet “Ms.
      Pat”(DB Storage Box 88- 814-816)
615
      Compilation of Quality Control Sheets
      2006, 2007, 2008 (DB Storage Bx 101- 234-
616   241, Bx 107- 425-486)

      Patient Data Sheet J. Davis with Stickie
617   Notes (DB Storage Bx 91- 638)

      Compilation of Daily Transportation
      Records, Longbrook and Hornbrook, 2008,
      2009, 2010, 2011 – 4 PDF’s
      (DB Storage Bx 53, DB Storage Box 81,
      DB Storage Box 85 DB Storage Box 9, DB
      Storage Bx 21, DB Storage Bx 46)
618
      Compilation of Progress Notes Signed by
      Charles Guidry (DB Storage Bx 11, DB
      Storage Bx 1, DB Storage Bx 15, DB
      Storage Bx 20)
619




                                             11
 Case 4:16-cr-00234 Document 233 Filed on 09/06/21 in TXSD Page 12 of 24




      Compilation of Service Delivery Logs
      October 2008–December 2008 (DB Storage
      Bx 80- 368-538, 1895-2036, DB Storage Bx
      43- 889-1090)
620
      Daybreak Visitors Sign in and Out Sheet
      June 2011 (DB Storage Bx 105- 472)
621
      Daily Census Records September 2011,
      January 2012, March 2012, July 2012,
      February 2015 (DB Storage Box 54, DB
      Storage Box 67, DB Storage Box 73- 1755-
622   1763)

      Daybreak Adult Day Care Fliers (DB
      Storage Box 69- 915, 931, DB Storage Box
      70- 948, 951, 954-955, DB Storage Box 88-
      488-489)
623
      Handwritten Note “Important Notes:
      06/08/2011 List of Screenings Need Tx
      Plans” with list of patients (DB Storage Box
      88 –502,503)
624
      Handwritten Note “Feb Staffing Wed.
      02/09/10” (DB Storage Box 86- 79-80, 88-
      207, 333-334)
625
      Handwritten Linda Gordon Duties (DB
      Storage Box 101- 734, 735)
626
      Daybreak Internal Memos (DB Storage Box
      55, 62)
627
      List of Providers for Food Vouchers (DB
      Storage Bx 16- 480)
628
      Fiesta Mart Vouchers January 2007 – Gwen
      Franks (DB Storage Box 8- 2225, 2232-
      2235)
629
      Fiesta Mart Vouchers November 2007 (DB
      Storage Bx 8- 3201-3206)
630
      Daybreak Providers List 2008, 2009 (DB
      Storage Box 69- 329-330, 346-355, 231-
      232, 422-423, 1401-1402)
631
                                            12
 Case 4:16-cr-00234 Document 233 Filed on 09/06/21 in TXSD Page 13 of 24




      Notebook with Handwritten Notes 2008
      (DB Storage Box 68- 559-593)
632
      Bills for Israel Simmons (DB Storage Bx
      16- 130-134)
633
      Compilation of Receipts for Cigarettes (DB
      Storage Bxs 8, 16, 54, 59)
634
      Receipts for Money Orders and Gift Cards,
      2014 and 2015 (DB Storage Box 12- 465,
      483-484, 900, 1197, DB Storage Box 54-
      724-725, 473)
635
      Lease Agreement for 4630 Brazos Bend
      Drive - 2008 (DB Storage Box 4- 1809-
636   1814)

      Lease Agreement for 4914 Mulberry Circle
      – June 2009 (DB Storage Box 93- 1384)
637
      Eviction Notice for Reserve at Bankside
      (DB Storage Bx 12- 1021-1022)
638
      Daybreak Home Health Nursing Services
      Records Day Hab Agreement (DB Storage
639   Bx 76- 239-240)

      Daybreak Home Health Nursing Services
      List of Staff (DB Storage Bx 16- 051)
640
      Service Delivery Logs for J. Zenon, May
      2009–May 2010 (DB Storage Box 73- 16-
641   29, 583)

      Compilation of Daybreak Ambulance
      Transportation Logs 2009, 2010 (DB
      Storage Box 55- 884-906, DB Storage Box
      78- 928-1007, DB Storage Box 83- 250-
      271)
642
      List entitled “PT’s PULLED –
      AMBULANCE RIDERS” dated August 31,
      2010 (DB Storage Bx 74- 80-82)
643
      Committee Meeting Topic: EMS dated
      August 13, 2010 (DB Storage Bx 74- 202)
644

                                           13
 Case 4:16-cr-00234 Document 233 Filed on 09/06/21 in TXSD Page 14 of 24




      2010 CMS Audit Folder (DB Storage Bx
      45- 508-650)
645
      Cheat Sheet, Instructions for Determining
      “ELOS” ie Expected Length of Stay
      Projected Discharge Date (DB Storage Bx
      40- 567-568)
646
      Thomas, B. Patient Intake (DB Storage Bx
      74- 1195)
647
      Patient List November 2009 with IOP
      Comments (DB Storage Box 87- 284-288)
648
                     700-Search Evidence from Gibbs Residence
      Patient Documents for E. Clay July 2010
700   (DB Residence Bx 6)

      Daybreak Rehabilitation Center Policies &
      Procedures Binder (DB Residence Bx 7-
701   152–DB Residence

      Community Mental Health Center Federal
      Regulations Set (DB Residence Bx 7-140–
      DB Residence Bx 7-280)
702
      QA Monitoring 02/01-15/2012 (DB
      Residence Bx 5-613)
703
      Things to Do 2015 (DB Residence Bx 5-
      611)
704
      Employment Documents – Mitchell
705   Thibideaux (DB Residence Bx 2)
      Employment Documents – Ron Turner (DB
706   Residence Bx 2-1034–1035)
      Employment Documents – Patricia Hall
707   (DB Residence Bx 1)
      Patient List from October 2012 with “Linda
708   Copy” (DB Residence 3 680)
                      800-Documents Obtained from Other Sources
      Reserve at Bankside Lease for Coffee
      Zenon, Joseph Zenon, and Zanya Jenkins,
800
      June 2014 (Reserve at Bankside 001–
      Reserve at Bankside 061)



                                           14
 Case 4:16-cr-00234 Document 233 Filed on 09/06/21 in TXSD Page 15 of 24




      Mann Psychological Consulting Contact
      Notes for B. Law, R. Wesley, C. Zenon, J.
801
      Zenon (DOJ_DAYBREAK-0001682-
      DOJ_DAYBREAK-0001717)

      Dr. Gerald I. Busch, MD Patient Records
802   for E. Clay 2013-2016 (Busch/Clay 001-
      131)

      Lifeway Healthcare, Inc. Patient File for C.
803   Zenon, 09/12/13 - 12/23/13 (Lifeway – C.Z.
      001-109)

      Lifeway Healthcare, Inc. Patient File for J.
804   Zenon, 09/12/13 - 12/23/13 (Lifeway – J.Z.
      001-112)

      Records provided by Stacey Parker-Blake
805
      (SPBlake 001-0049)

      Handwritten Letters by Gwendowlyn Gibbs,
806
      January 7, 2015, provided by Faye Jacob

      License Verification, Guidry, Charles
807   Joseph, Licensed Baccalaureate Social
      Worker
                                   900-Bank Records
      Signature Card for Gwendolyn Gibbs Bank
      of America Account x7029
      (DOJ_DAYBREAK-0028959 –
      DOJ_DAYBREAK-0028960)
900
      Signature Card for Daybreak Home Health
      Nursing Services Chase Account x0763
      (DOJ_DAYBREAK-0051601)
901
      Signature Card for Daybreak Home Health
      Nursing Services Gwen & Tarek Gibbs
      Chase Account x8286 (DOJ_DAYBREAK-
      0022936)
902
      Signature Card for Daybreak Rehab Center
      Chase Account x1201 (DOJ_DAYBREAK-
      0011269 – DOJ_DAYBREAK-0011270)
903



                                              15
 Case 4:16-cr-00234 Document 233 Filed on 09/06/21 in TXSD Page 16 of 24




      Signature Card for Daybreak Rehab Center
      Chase Account x0683 (DOJ_DAYBREAK-
904   0022097)

      Signature Card for Daybreak Rehab Center
      Chase Account x0675 (DOJ_DAYBREAK-
905   0021072)

      Signature Card for Daybreak Rehab Center
      Chase Account x0457 (DOJ_DAYBREAK-
      0010064)
906
      Signature Card for Daybreak Rehab Center
      Chase Account x6999 (DOJ_DAYBREAK-
      0015360)
907
      Signature Card for Daybreak Rehab Center
      Chase Account x2267 and x9265
      (DOJ_DAYBREAK-0020470 –
908   DOJ_DAYBREAK-0020472)

      Signature Card for Daybreak Rehab Center
      Chase Account x7017, x7138, and x4716
      (DOJ_DAYBREAK-0019801 –
909   DOJ_DAYBREAK-0019807)

      Signature Card for Everday Health Mgt
      Services dba: Building New Beginnings
      Recovery Men Chase Account x9359,
      x3453 (DOJ_DAYBREAK-0055673)
910
      Signature Card for Everyday Health
      Management Services Chase Account
      x5519, x0567 (DOJ_DAYBREAK-0024467
      – DOJ_DAYBREAK-0024468)
911
      Signature Card for Gibbs Care Home dba:
      Outreach Behaviorial Health Chase Account
      x8245 (DOJ_DAYBREAK-0052050)
912
      Signature Card for Gibbs Care Home, Inc.
      dba: Daybreak Center for All Account
      x4821, x8847 (DOJ_DAYBREAK-0018752
      – DOJ_DAYBREAK-0018753)
913
      Signature Card for Gibbs Care Home Inc.
914   dba: Gibbs Care Center Washington Mutual

                                         16
 Case 4:16-cr-00234 Document 233 Filed on 09/06/21 in TXSD Page 17 of 24




      / JPMorgan Chase Bank x9560
      (DOJ_DAYBREAK-0025978)

      Signature Card for Gibbs Care Home Inc.
      Dba: Daybreak Adult Day Care x3165
      (DOJ_DAYBREAK-0018624-
915   DOJ_DAYBREAK-0018628)

      Signature Card for Gibbs Care Home Chase
      Account x2267 and Account x4634
      (DOJ_DAYBREAK-0026356,
      DOJ_DAYBREAK-0026379)
916
      Signature Card for Gwen and Charles
      Guidry Chase Account x1851
      (DOJ_DAYBREAK-0030449 –
      DOJ_DAYBREAK-0030450)
917
      Signature Card for Gwendolyn A. Gibbs
      Chase Account x2530 and x1863
      (DOJ_DAYBREAK-0029509)
918
      Bank Statement for Gwendolyn A. Gibbs
      Chase Account x1863, February 21, 2007
      (DOJ_DAYBREAK-0029293)
919
      Signature Card for Gwendolyn A. Gibbs
      Chase Account x2680 (DOJ_DAYBREAK-
      0013681 – DOJ_DAYBREAK-0013682)
920
      Signature Card for Health Max Chase
921   Account x1360 (no bates)

      Signature Card for Health Max Chase
      Account x3289 (DOJ_DAYBREAK-
      0030658)
922
      Signature Card for Health Max Chase
      Account x4499 (no bates)
923
      Signature Card for Nyah Inc. Chase
      Account x0949 (DOJ_DAYBREAK-
      0056047)
924
      Signature Card for Nyah Inc. Chase
      Account x3197 (DOJ_DAYBREAK-
      0056049)
925

                                            17
 Case 4:16-cr-00234 Document 233 Filed on 09/06/21 in TXSD Page 18 of 24




      Bank Statement, May 2, 2011 for Nyah Inc.
      Chase Account x0771 (DOJ_DAYBREAK-
926   0055766)

      Signature Card for Procare Chase Account
      x4010 and x6093 (DOJ_DAYBREAK-
927   0056552–DOJ_DAYBREAK-0056654)

      Reserved
928
      Reserved
929
      Signature Card for Robbie White and Gwen
      A. Guidry Chase Account x0046
930   (DOJ_DAYBREAK-0057117)

      Signature Card for Robbie White and Gwen
      A. Guidry Chase Account x 9256 (DOJ_
      DAYBREAK-0033614)
931
      Signature Card for Sarai E. Osorio Chase
      Account x 4019 (DOJ_DAYBREAK-
      0032010)
932
      Signature Card for Tarek Gibbs Chase
      Account x 9378 (DOJ_DAYBREAK-
933   0025909)

      Signature Card for Tarek Gibbs Chase
      Account x 2380 (DOJ_DAYBREAK-
934   0024874)

      Signature Card for Tarek Gibbs Chase
      Account x 8120 (DOJ_DAYBREAK-
      0025404)
935
      Signature Card for Tarek Gibbs and
      Gwendolyn Gibbs Chase Account x 9141
936   (DOJ_DAYBREAK0033292)

      Signature Card for Tarek Gibbs and Sarai E.
      Osorio Chase Account x 6079
      (DOJ_DAYBREAK-0033238 –
      DOJ_DAYBREAK-0033242)
937




                                             18
 Case 4:16-cr-00234 Document 233 Filed on 09/06/21 in TXSD Page 19 of 24




      Signature Card for Visionaire Chase
      Account x2104 (DOJ_DAYBREAK-
938   0057638–DOJ_DAYBREAK-0057639)

      Signature Card for Joseph Zenon and
      Gwendolyn Gibbs First National Account
      x5366 (DOJ_DAYBREAK-034010 –
      DOJ_DAYBREAK-0034011)
939
      Signature Card for Coffee Zenon and
      Gwendolyn Gibbs First National Account
      x5374 (DOJ_DAYBREAK-0034006 –
      DOJ_DAYBREAK-0034007)
940
      Signature Card for Gwendolyn Guidry First
      National Account x5737
      (DOJ_DAYBREAK-0029530 –
      DOJ_DAYBREAK-0029531)
941
      Signature Card for Every Day Health
      Management Services WAMU Account
      x7806 (DOJ_DAYBREAK-0024861)
942
      Signature Card for Danetta C. Simonton
      Woodforest Account x3808
      (DOJ_DAYBREAK-0054170)
943
      Signature Card for Outreach Day Hab
      Woodforest Account x2414
      (DOJ_DAYBREAK-0054031)
944
      Signature Card for Starr L. Owens
      Woodforest Account x1767
      DOJ_DAYBREAK-0053761)
945
      Signature Card for Starr L. Owens
      Woodforest Account x9917
      (DOJ_DAYBREAK-0054721)
946
      Signature Card for Starr L. Owens
      Woodforest Account x9589
      (DOJ_DAYBREAK-0054699)
947
      Signature Card for Charles J. Guidry Chase
      Account x2726
      (DOJ_DAYBREAK0029860)
948

                                            19
  Case 4:16-cr-00234 Document 233 Filed on 09/06/21 in TXSD Page 20 of 24




       Signature Card for Charles J. Guidry Chase
       Account x1297
949    (DOJ_DAYBREAK0029719)

       Signature Card for Charles J. Guidry Chase
       Account x7772
950    (DOJ_DAYBREAK0029984)
                           1000- Recordings and Transcript
       Recording of Charles Guidry, March 3,
       2017
1000
       Custodial Interview of Justina Uzowulu,
       May 16, 2016 (4 Video Files on a CD)
1001
     Transcript of Custodial Interview of Justina
     Uzowulu, May 16, 2016 (4 PDFs
1002 corresponding  to each Video File)
                                   1100-Photographs
       Search Warrant Sketch
1100
       (DOJ_DAYBREAK-0008612)

       Photo of front of West Orem Location
1101
       (DOJ_DAYBREAK-0008613)

       Photo of front of West Orem Location 2
1102
       (DOJ_DAYBREAK-0008614)

       Photo of front of West Orem Location 3
1103
       (DOJ_DAYBREAK-0008615)

       Photo of Main Room (DOJ_DAYBREAK-
1104
       0008617)

       Photo of Main Room 2
1105
       (DOJ_DAYBREAK-0008726)

       Photo of Group Room (DOJ_DAYBREAK-
1106
       0008622)

       Photo of Group Room 2
1107
       (DOJ_DAYBREAK-8721)

       Photo of Group Room 3
1108
       (DOJ_DAYBREAK-8715)


                                              20
  Case 4:16-cr-00234 Document 233 Filed on 09/06/21 in TXSD Page 21 of 24




       Photo of File Cabinets (DOJ_DAYBREAK-
1109
       0008654)

       Photo of Cubicles (DOJ_DAYBREAK-
1110
       0008652)

       Photo Of Cubicles and File Cabinets
1111
       (DOJ_DAYBREAK-0008719)

       Photo of Main Room from Cubicles
1112
       (DOJ_DAYBREAK-0008678)

       Photo Of Daybreak Mission Statement
1113
       (DOJ_DAYBREAK-0008692)

       Photo of Smoking Area
1114
       (DOJ_DAYBREAK-0008734

       Photo of Smoking Area 2
1115
       (DOJ_DAYBREAK-0008737)

       Photo of Smoking Area 3
1116
       (DOJ_DAYBREAK-0008738)

       Photo of Back Parking Lot
1117
       (DOJ_DAYBREAK-0008740)

       Photograph of 11502 Hornbrook Houston,
1118
       TX

       Photographs of 4915 Mulberry Circle
1119
       Missouri City, TX

1120 Photograph of Gwendolyn Gibbs

1121 Photograph of Charles Guidry

1122 Photograph of Justina Uzowulu

1123   Photograph of Starr Owens

1124 Photograph of Sarah Elizabeth Osorio

1125 Photograph of Tarek Gibbs

1126 Photograph of Sitrenia Gilyard



                                             21
  Case 4:16-cr-00234 Document 233 Filed on 09/06/21 in TXSD Page 22 of 24




1127 Photograph of Summer Wright

1128 Photograph of Robbie White

1129 Photograph of Dudley Farenthold

1130 Photograph of Coffy Zenon

1131 Photograph of Joseph Zenon

1132 Photographs of Daybreak Patients

       Photographs of Group Home Owners and
1133
       Marketers associated with Daybreak
                        1200-Summary Charts of Bank Records
       Total Paid to All Daybreak Accounts From
1200
       Medicare and Medicaid

       Checks to Group Home Owners and
1201
       Marketers associated with Daybreak

       Other Healthcare Entities Checks to Justina
1202
       Uzowulu

       Checks to Apartment Complexes on Behalf
1203
       of Daybreak Patients

1204 Checks to Patricia Hall

1205 Checks to Robbie White

       Social Security Income Spending by
1206
       Gwendolyn Gibbs

1207 Daybreak Family Tree

       Daybreak Family Tree with Total Money
1208
       Paid

       Daybreak Family Businesses with Total
1209
       Money Paid

1210 Procare Deposits and Spending

       Every Day Health Management Services
1211
       Deposits and Spending


                                             22
  Case 4:16-cr-00234 Document 233 Filed on 09/06/21 in TXSD Page 23 of 24




1212 Health Max Deposits and Spending

1213 Outreach Dayhab Deposits and Spending

1214 Visionaire Plus Inc. Deposits and Spending
            1300-Summary Charts of Medicare and Medicaid Claims Data
       Daybreak Outpatient Medicare Claims
1300
       Totals by Beneficiary

       Daybreak Medicare Claims Summary by
1301
       Procedure Code and Diagnosis Code

       Daybreak Medicaid Claims Summary By
1302
       Recipient

       Gibbs Care Home Medicare Claims
1303
       Summary By Beneficiary

       Gibbs Care Home Medicaid Claims
1304
       Summary by Recipient

       ProCare Medicare Claims Summary by
1305
       Beneficiary

       ProCare Medicaid Claims Summary by
1306
       Recipient

       Daybreak Medicare Claims Summary for C.
1307
       Zenon

       Daybreak Medicare Claims Summary for J.
1308
       Zenon

       Total Billed to Medicare and Medicaid from
1309
       All Entities for C. Zenon

       Total Billed to Medicare and Medicaid from
1310
       All Entities for J. Zenon

       Daybreak Medicare Claims Summary for E.
1311
       Clay

       Daybreak Medicare Claims Summary for P.
1312
       Hall




                                             23
    Case 4:16-cr-00234 Document 233 Filed on 09/06/21 in TXSD Page 24 of 24




        Daybreak Medicare Claims Summary for R.
 1313
        Wesley

        Daybreak Medicare Clams Summary for R.
 1314
        White

      Daybreak Medicare Claims Summary for
 1315 Beneficiaries associated with Justina
      Uzowulu

      Daybreak Medicare Claims Summary for
 1316 Beneficiaries associated with Shawn
      Manney

        Daybreak Medicare Claims Summary for
 1317
        Beneficiaries associated with Colin Wilson


CERTIFICATE OF SERVICE
I certify that on September 6, 2021, I filed this document electronically on CM/ECF.




                                               24
